Citation Nr: 0909370	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-06 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether clear and unmistakable error (CUE) is present in 
an August 1994 rating decision, which denied entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).

2.  Entitlement to TDIU for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran.  The 
Veteran had active service from September 1956 until April 
1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.


FINDINGS OF FACT

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities was denied by an August 1994 rating decision 
that was not appealed.

2.  The unappealed August 1994 rating decision contains an 
error of fact in that there were unobtained vocational 
rehabilitation records that were constructively deemed to 
have been reviewed by the RO.

3.  The failure to obtain and actively consider the entire 
vocational rehabilitation file does not compel the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.


4.  The appellant is the Veteran's surviving spouse who filed 
a claim for accrued benefits within one year of the date of 
his death.

5.  At the time of the Veteran's death, he had a claim for 
entitlement to TDIU pending.

6.  At the time of the Veteran's death, service connection 
was in effect for postoperative status gunshot wound of the 
left knee with multiple surgeries and knee replacement, 
evaluated as 30 percent disabling; postoperative status 
arthrodesis of the right ring finger, evaluated as 0 percent 
disabling; and postoperative status right knee with 
replacement, evaluated as 30 percent disabling; the combined 
evaluation was 60 percent.

7.  The Veteran had a high school education with one year of 
college and past work experience in manual labor. 

8.  The evidence has not demonstrated that that the Veteran's 
service-connected disabilities caused him to become totally 
unable to obtain and maintain substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  Clear and unmistakable error has not been demonstrated in 
an August 1994 rating decision, which denied entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities. 38 U.S.C.A. §§ 1155, 
5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105, 3.340, 
3.341, 3.342 4.16, 4.17, 4.18, 4.19 (1994-2008).



2.  The requirements for TDIU for purposes of entitlement to 
accrued benefits have not been met. 38 U.S.C.A. § 1155, 5103, 
5103A, 5107, 5121 (West 2002); 38 C.F.R. § 3.159, 3.321, 
3.340, 3.341, 3.342, 3.1000, 4.1-4.14, 4.15, 4.16, 4.18, 4.19 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected. Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007). While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in January 2004 and January 2005 
that fully addressed the elements of how to substantiate a 
claim for accrued benefits.  

The VCAA duty to notify has not been satisfied with respect 
to advising the appellant of the exact conditions for which 
the Veteran was in receipt of service connection at the time 
of his death. In Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system. Instead, the Federal Circuit held in Sanders that all 
VCAA notice errors are presumed prejudicial and require 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008)("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post- adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre- adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
appellant was clearly aware of the Veteran's service- 
connected conditions and specifically argued that these 
conditions rendered him totally disabled.  For example, in a 
May 2003 letter to a United States Senator, the appellant 
detailed the Veteran's history of filing claims and receiving 
service connection for his bilateral knee conditions.  In 
subsequent filings to VA the appellant clearly demonstrated 
knowledge of details affecting the claim, such as denial of 
vocational rehabilitation benefits and the reasons the RO 
provided for denying TDIU.  Thus, the appellant has 
demonstrated actual knowledge and therefore proceeding with 
the appeals presently does not therefore inure to the 
appellant's prejudice. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).

The Board notes that the appellant was not notified of any 
information concerning the claim of CUE.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
reversal or revision of prior decisions due to clear and 
unmistakable error (CUE) is not a claim but a collateral 
attack on a prior decision. Thus, one requesting such 
reversal or revision is not a claimant within the meaning of 
the VCAA and consequently, the notice and development 
provisions of the VCAA do not apply in CUE adjudications. See 
Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Furthermore, a claim of CUE depends upon the record that 
existed at the time of the prior decision and a claim for 
accrued benefits depends upon the record that existed at the 
time of the Veteran's death.  See Damrel v. Brown, 6 Vet App. 
242, 245 (1994).  Accordingly, evidence that was subsequently 
associated with the claims file can not be considered in 
connection with these claims.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Merits of the Claim

The appellant alleges that CUE existed in the unappealed 
August 1994 rating decision wherein the Atlanta, Georgia, RO 
denied entitlement for TDIU.  The appellant asserts that the 
facts before the adjudicators in August 1994 were not applied 
or were ignored, and specifically argues that the RO should 
have considered the fact that the Veteran was denied 
vocational rehabilitation in 1982 and 1989.

Under applicable laws and regulations, RO decisions which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error. 38 C.F.R. § 3.105(a). The 
Court has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts. 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The 
Court has also held that such error must be based on the 
record and the law that existed at the time of the prior 
decision. Russell v. Principi, 3 Vet. App. 310, 314 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has propounded the following three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law which existed at the time of the prior 
adjudication in question. Damrel v. Brown, 6 Vet App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet App. 310, 313- 
14 (1992) (en banc).

The Court has further stated that CUE is a very specific and 
rare kind of "error." It is the kind of error, of fact or of 
law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable. Fugo v. Brown, 6 VetApp. 
40, 43-44 (1993).

Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an earlier 
diagnosis considered in a decision) and the VA's failure to 
fulfill the duty to assist, and evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
The Court has also held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Similarly, broad brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, nonspecific claim of 
error cannot constitute a valid claim of clear and 
unmistakable error. Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  
When there is evidence both pro and con on the issue, it is 
impossible for a Veteran to succeed in showing that the 
result would have been manifestly different. Simmons v. West, 
14 Vet. App. 84, 88 (2000).

In the present case, the appellant does not argue that the 
laws were incorrectly applied.  Rather, her claim is that the 
RO did not have the correct facts at the time of the 
adjudication.  Specifically, the appellant notes the claim 
for TDIU was denied as the RO indicated the Veteran failed to 
report to a vocational rehabilitation appointment and 
therefore there were no vocational rehabilitation reports to 
obtain.  The appellant produced two letters concerning the 
Veteran's 1982 vocational rehabilitation application to prove 
that no meeting or examination was scheduled and to further 
prove that the Veteran was denied vocation rehabilitation 
services.  Additionally, the appellant alleges the RO failed 
to consider the information from VA hospital concerning the 
Veteran's 1989 knee replacements.

The Veteran has produced several vocational rehab documents 
in connection with her claim.  A January 1982 page of 
counseling notes concluded that the Veteran should appeal the 
disability decision and indicated he was not eligible for 
rehabilitation at that time.  The Veteran was advised to 
contact the counselor upon hearing the results of the 
disability appeal.  A December 1989 letter from VA explained 
that the Veteran had previously been provided an evaluation 
in April 1982 concerning entitlement to vocational 
rehabilitation service.  The letter further noted the 
counseling psychologist determined that while the Veteran was 
entitled to services, it was not believed that provision of 
rehabilitation services would likely lead to substantial 
employment.  The letter further indicated that no new medical 
or employment data had been submitted since that time that 
would enable a counselor to reach a new decision.  

In Russell v. Principi, 3 Vet.App. 310, 314 (1992) the Court 
held that CUE must be based on the record and the law that 
existed at the time of the prior RO decision. Specifically, 
an RO's failure to consider relevant evidence which was in 
the record before it at the time of the prior decision may 
constitute CUE if the failure affected the outcome of the 
claim. In Caffrey v. Brown, 6 Vet. App. 377, 383 (1994), the 
Court held that "evidence that was not part of the record at 
the time of the prior determination may not form the basis of 
a finding that there was clean and unmistakable error." The 
only exception to this rule involves claims in which an RO 
failed to consider records which were in VA's possession, 
although not actually in the record before the RO. See 
VAOPGCPREC 12-95, See also Damrel v. Brown, 6 Vet. App. 242 
(1992).

A review of the file that existed at the time of the August 
1994 decision reflects that the RO did not appear to have the 
complete vocational rehabilitation file.  Specifically, a 
January 1994 deferred rating sheet indicated that the 
adjudicator requested the vocational rehabilitation file as 
the Veteran asserted his claim had been denied.  A February 
1994 report of contact indicated the Veteran was scheduled 
for an appointment with vocational rehabilitation in 1989 but 
failed to report to this appointment.  Accordingly, the RO 
concluded in the August 1994 decision that there was no 
vocational rehabilitation file to obtain.

The record at the time of the August 1994 rating decision did 
include letters dated in July 1981 and April 1982 concerning 
vocational rehabilitation.  However, there was no indication 
that the January 1982 counseling notes or the December 1989 
letter from VA which were subsequently submitted by the 
appellant had been associated with the claims file prior to 
the August 1994 decision.  

In this regard, VA records are constructively of record at 
the time of an adjudication, and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
CUE, even though such evidence was not actually in the record 
assembled for appellate review. Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Also, in VAOPGCPREC 12-95, the VA General 
Counsel held that with respect to final AOJ decisions 
rendered on or after July 21, 1992, (the date of the Court's 
decision in Bell) an AOJ's failure to consider records that 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error if such failure affected the 
outcome of the claim.

Thus, in the present case, the vocational rehabilitation 
records are considered to be constructively in the possession 
of VA adjudicators, regardless of whether those records were 
physically on file at the time of the August 1994 rating 
decision. See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Thus, it was erroneous for the RO to have failed to obtain 
and consider these records in connection with the August 1994 
rating decision.



The fact that there was an error in the prior decision is not 
enough.  Having found that at least some of the correct facts 
were not before the adjudicator, in order for there to be 
CUE, the error must also be undebatable; and of the sort 
error which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  Of particular 
importance in this case is the requirement that the error 
would have manifestly changed the outcome at the time it was 
made; in other words, that, but for the error, the Veteran's 
claim for TDIU would have been granted in August 1994.  See 
Bustos v. West, 179 F.3d 1378, 1381 (1999) (holding that to 
prove the existence of CUE as set forth in 38 C.F.R. § 
3.105(a), claimant must show that an outcome-determinative 
error occurred; that is, an error that would manifestly 
change the outcome of a prior decision).

Significantly, the laws in effect in August 1994 provided 
that all Veterans who are unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated as totally disabled 
under 38 C.F.R. § 4.16(b).  An unemployability rating was 
based primarily upon average impairment of earning capacity. 
38 C.F.R. § 4.15.  Total disability was considered to exist 
when there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation. 38 C.F.R. §§ 
3.340(a), 4.15.  Entitlement to individual unemployability 
must be established solely on the basis of impairment from 
service-connected disabilities. 38 C.F.R. § 3.341(a); Hodges 
v. Brown, 5 Vet.App. 375, 378-79 (1993).  Neither disability 
from nonservice-connected disabilities nor disability due to 
advancing age may be considered. 38 C.F.R. §§ 3.341(a), 4.19.

The regulatory scheme for total ratings based on individual 
unemployability provided for a mix of objective and 
subjective criteria. Hatlestad v. Derwinski, 3 Vet. App. 213, 
216 (1992).  The objective criteria are set forth at 38 
C.F.R. § 3.340(a)(2) and provide for a total rating when 
there is a single disability or a combination of disabilities 
that results in a 100 percent schedular evaluation or where 
the requirements of 38 C.F.R. § 4.16(a) are met.  The latter 
regulation provides for a total rating when a Veteran who is 
otherwise unable to engage in substantially gainful 
employment has a single disability rated 60 percent or more, 
or at least one disability rated 40 percent or more with 
additional disability sufficient to bring the combined 
evaluation to 70 percent.  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war. Id. Nevertheless, it is the established policy of VA 
that all Veterans who are individually unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled. 38 C.F.R. § 4.16(b).

Under the laws and regulations set forth above, the Board 
finds that there was no clear and unmistakable error in the 
August 1994 rating decision.  There is no persuasive reason 
to believe that the adjudicator's consideration of the 
complete vocational rehabilitation records would have 
resulted in a manifestly different outcome.  

Specifically, the record reflects that at the time of the 
August 1994 rating decision, the Veteran was in receipt of 
service connection for residuals of a gunshot wound to the 
left knee, with postoperative replacement, evaluated as 30 
percent disabling, residuals of a postoperative prosthetic 
replacement of the right knee, evaluated as 30 percent 
disabling and postoperative status arthrodesis of the right 
ring finger which was evaluated as noncompensable.  Thus, the 
Veteran's combined rating was 60 percent; and furthermore, 
because the Veteran was in receipt of service connection for 
both lower extremities, the left and right knee disabilities 
were considered as one disability under 38 C.F.R. 
§ 4.16(a)(1).  Therefore, the Veteran clearly met the 
criteria of 38 C.F.R. § 4.16.

The remaining question was whether the Veteran's service-
connected disabilities rendered it impossible for the average 
person to follow a substantially gainful occupation.  The 
fact that a Veteran was unemployed is not enough.  The 
question is whether his service-connected disorders without 
regard to his nonservice-connected disorders or lack of work 
skills or advancing age made him incapable of performing the 
acts required by employment. See Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Specifically, for this inquiry, the 
question is whether the Vocational Rehabilitation records and 
the denial of Vocational Rehabilitation benefits proved the 
Veteran was totally disabled. 

The Veteran was a high school graduate and was provided VA 
educational benefits to attend community college for 
approximately one year.  While the record reflected the 
Veteran was mainly employed in manual labor, the record also 
reflected that during his tenure at Delta Airlines he 
submitted the following:  medical evidence indicating he 
should be moved to a sedentary position; and personnel files 
noting these requests for transfers.  Significantly, records 
around 1980 reflect the Veteran's position was customer 
service, and in fact the Veteran's September 1993 application 
for TDIU noted the last position was customer service.  This 
application also noted the Veteran performed some self 
employment in various types of manual labor after his 
termination at Delta.  

Significantly, the evidence of record included several 
documents that suggested that although the Veteran was 
significantly limited by his bilateral service-connected knee 
injury; there was nothing to preclude him from employment of 
a sedentary nature.  For example, In February 1964, a private 
physician indicated there was no contraindication to the 
Veteran's returning to work.  A subsequent February 1969 
record from a private physician noted that the Veteran was 
advised to obtain a position that would not require him to be 
standing over 10 percent of the time.  An October 1974 letter 
from the Veteran's private physician indicated the Veteran 
should be transferred to a sedentary position. The physician 
further noted that with sedentary work he should be able to 
carry on indefinitely.  A December 1974 letter from someone 
at Delta advised the Veteran be reassigned to position 
compatible with physical limitations or be requested to 
resign.  A March 1976 letter from a physician indicated the 
Veteran was advised to continue on a sedentary occupation.  

A July 1989 private examination noted that Veteran's history 
of manual labor and indicated that he had to stop doing that 
job because of his disability.  The physician noted the 
Veteran had been out of work for the prior year and his most 
recent employment was heavy labor.  After clinical 
examination and radiologic findings, the physician concluded 
the Veteran had a gunshot wound to the left knee in 1958 
which ultimately required total knee arthroplasty and the 
right knee subsequently developed traumatic degenerative 
arthritis which also required total knee arthroplasty.  The 
components were placed when the Veteran was 39 and have 
subsequently failed and rendered the Veteran disabled.  The 
physician indicated it was remarkable the Veteran could 
tolerate ambulation at all and he required immediate 
attention.  He was advised to go through a retraining 
procedure and obtain a job where he does not need to ambulate 
and protect his knees.  The physician specifically 
recommended a job that did not require standing.  

The Veteran also presented testimony at a June 1991 Board 
hearing in connection with a separate prior appeal concerning 
entitlement to service connection for the right knee.  
Significantly, the Veteran testified that he worked for Delta 
Airlines for 17 1/2 years until 1980.  After that he was self-
employed in whatever work he could find; however, he 
explained he was told about a year and a half prior to the 
hearing that he should not work on his feet.  He indicated 
that he was trying to make a living without training in 
things that were physical in nature and he could use 
assistance. He indicated he was turned down for vocational 
rehabilitation, most recently as he had been out of service 
for too long.  He stated he last worked about two years prior 
to the hearing.  

In sum, at the time of the August 1994 rating decision, while 
the veteran clearly had a significant disability that would 
preclude him from physical labor, there was also ample 
medical evidence indicating the Veteran was not precluded 
from finding sedentary employment.  

The appellant bases her entire argument on the denial of 
vocational rehabilitation and suggests that the January 1982 
page of counseling notes and the December 1989 letter denying 
benefits proves the Veteran did not have the necessary 
training to obtain such sedentary employment and was 
therefore totally disabled.  In this regard, however, the 
criteria used to determine eligibility for vocational 
rehabilitation is separate and distinct from the criteria 
used to determine eligibility for TDIU.  Specifically, 
vocational rehabilitation allows consideration of nonservice-
connected disabilities in determining the Veteran's 
eligibility.  See 38 U.S.C.A. §§ 3101, 3102 (West 2002); 
38 C.F.R. § 21.40, 21.51.  Accordingly although the appellant 
correctly notes that VA determined that training would not 
result in him finding substantial employment, this finding 
does not mandate that the Veteran was totally disabled due to 
individual unemployability due to his service-connected 
disabilities.  See e.g. Damrel v. Brown, 6 Vet. App. 242, 246 
(1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992)(While 
decisions of the Social Security Administration regarding 
unemployability are clearly relevant and should be weighed 
and evaluated, they are not controlling with respect to VA 
determinations.)

Therefore, the Board finds no CUE in the August 1994 rating 
decision.  Although the Board finds that the RO erroneously 
failed to consider VA records in existence at the time of the 
1994 rating decision, the presence of the records would not 
have manifestly changed the outcome, as, even with those 
records, there was still no evidence that the Veteran's 
service-connected disabilities rendered him totally 
unemployable.  See 38 U.S.C.A. § 5109A.

Accrued Benefits

The Veteran died in October 2003, and the appellant filed a 
claim for Dependency and Indemnity Compensation in November 
2003.  That application included a claim for accrued 
benefits.  Under 38 U.S.C.A. § 5101(a), a specific claim and 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid or furnished to any individual under 
laws administered by the VA.  Applications for accrued 
benefits are governed by 38 U.S.C.A. § 5121 which states, in 
relevant part, that periodic monthly benefits under laws 
administered by the Secretary to which an individual was 
entitled at death under existing ratings or decisions, or 
based on evidence in file at the date of death and due and 
unpaid for a specific period of time, two years in this case, 
shall, upon the death of such individual be paid to the 
Veteran's spouse or children.

There has been a significant statutory change regarding the 
payment of benefits accrued and unpaid at the time of a 
Veteran's death.  In this regard, 38 U.S.C.A. § 5121(a) has 
been amended by repealing the 2-year limit on accrued 
benefits such that a Veteran's survivors may receive the full 
amount of the award for accrued benefits. Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  However, Congress specifically stated that this 
provision applies to deaths occurring on or after the date of 
enactment of the Act, or December 16, 2003.  Because the 
Veteran's death predates that date, this statutory amendment 
is not applicable to the instant appeal.

The United States Court of Appeals for the Federal Circuit 
has held that reading 38 U.S.C.A. §§ 5101 and 5121 together 
compels a conclusion that, in order for a surviving dependent 
to be entitled to accrued benefits, the Veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision. See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  In Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996) 
the Federal Circuit held that a surviving dependent's accrued 
benefits claim was derivative of the Veteran's claim.  In 
other words, as a consequence of the derivative nature of the 
surviving dependent's claim, if the Veteran had no claim 
pending at the time of his death, the surviving dependent has 
no claim upon which to derive their own application. Id.

Accrued benefits include those the Veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death. See 38 U.S.C.A. § 
5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 
C.F.R. § 3.1000(a).  Thus, the appellant could not furnish 
additional evidence that could be used to substantiate the 
claims, and VA could not develop additional evidence that 
would substantiate the claims of entitlement to accrued 
benefits.  "Evidence in the file at date of death" means 
evidence in VA's possession on or before the date of the 
beneficiary's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of 
death. 38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 
353 (1993).

In this case, the evidence of record shows that the Veteran 
had a claim for TDIU pending at the time of his death.  The 
laws concerning entitlement to TDIU remained essentially 
unchanged since the 1994 version outlined above.  As noted 
above, the Veteran met the criteria for eligibility outlined 
under 38 C.F.R. § 4.16, as he had service-connected 
disabilities of the bilateral lower extremities, which is 
considered one disability under the laws.  38 C.F.R. 
§ 4.16(a)(1).  Furthermore, as each knee was evaluated as 30 
percent disabling, the combined rating was 60 percent.  

The remaining question before the Board, therefore, is 
whether the Veteran is unemployable by reason of his service-
connected disabilities alone, taking into consideration his 
educational and occupational background.  A review of the 
record that existed at the time of the Veteran's death 
reveals the Veteran had a high school education and one year 
of college education.  The Veteran worked at Delta Airlines 
until approximately 1980.  After that point, the Veteran was 
self employed as a boat repairman and janitor.  The Veteran 
also briefly worked for a manufacturing company as a product 
painter.  The evidence illustrates the Veteran was last 
employed in 1989.

The evidence for consideration includes VA outpatient 
treatment records, private medical records, employment 
records and letters and examinations from Vocational 
Rehabilitation.  Significantly, the record had not changed 
substantially from the time of the August 1994 rating 
decision.  

Accordingly, there were private examinations and employment 
records dated in February 1969, October 1974, December 1974, 
March 1976 and July 1989 that suggested the Veteran was not 
precluded from sedentary employment.  There was a January 
1982 counseling note indicating the Veteran was not eligible 
for vocational rehabilitation benefits and he should reapply 
after appealing his current rating evaluation.  There was 
also a December 1989 letter indicating that while the Veteran 
was entitled to vocational rehabilitation benefits, it was 
not deemed to likely lead to substantial employment.  
Finally, the Veteran testified that he could use assistance 
or training as he was trying to make a living without 
training in things that were physical in nature at a June 
1991 Board hearing.  

New evidence associated with the claims file after the August 
1994 decision included VA outpatient treatment records which 
illustrated complaints and treatment for various disabilities 
but failed to provide findings from which the RO could assess 
whether or not the Veteran's service-connected disabilities 
rendered him unemployable.  

Significantly, given the evidence of record and the Veteran's 
allegation that he was totally unemployable, the RO scheduled 
the Veteran for a VA examination in January 2002 to fully 
assess the Veteran's disabilities and determine the effect of 
his service-connected disabilities on his ability to find or 
retain employment.  The record reflects the Veteran failed to 
report to this examination. 

Under the laws and regulations, the Veteran has a 
responsibility of attending a VA examination to help 
establish entitlement to a claim. 38 C.F.R. §§ 3.326, 3.327. 
VA regulations provide that, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate. See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992). Subsection (b) provides that, when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b).  Good cause includes, 
but is not limited to, the illness or hospitalization of the 
claimant, or the death of an immediate family member. 38 
C.F.R. § 3.655(a).

The Veteran has thus foreclosed any further inquiry as to his 
claim for TDIU, as while the VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
the VA to prove the claim. If a claimant wishes assistance, 
he cannot passively wait for it in circumstances where he 
should have information that is essential in obtaining the 
putative evidence. Wood v. Derwinski, 1 Vet. App. 190 (1991).

Therefore, the evidence of record at the time of the 
Veteran's death does not illustrate that the Veteran was 
totally unemployable due to his service-connected 
disabilities.  Rather, as described in detail above, there 
was evidence suggesting the Veteran may be able to obtain 
some form of sedentary employment.  

There is no doubt that the Veteran sustained significant 
injuries to the bilateral lower extremities that impacted his 
ability to obtain employment.  However, there is nothing in 
the record, other than the Veteran's statements, that 
indicated the Veteran was precluded from some form of 
sedentary occupation.  To find otherwise would require 
speculation and the law has recognized in this regard that 
claims may not be granted based on resort to speculation or 
remote possibility. 38 C.F.R. § 3.102; See, e.g. Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993). 

The Veteran clearly rendered honorable and faithful service 
for which the Board is grateful, and the appellant is sincere 
in her belief that the Veteran's service-connected 
disabilities rendered him to be totally disabled and unable 
to find or retain substantial employment.  While the Board 
has carefully reviewed the record in depth, it has been 
unable to identify a basis upon which the claim may be 
granted.  The Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). Accordingly, the appellant's claim of 
entitlement to TDIU, for accrued purposes, is denied.








							[Continued on Next Page]

ORDER

The August 1994 rating decision was not clearly and 
unmistakably erroneous, and the appeal is denied.

Entitlement to accrued benefits is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


